Citation Nr: 1340552	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for left ankle weakness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.  

The issue of service connection for a right knee disorder was granted in a May 2012 rating decision.  Therefore this issue is no longer before the Board and will not be addressed. 

The Board notes that additional evidence was added to the claims file after the issuance of the February 2013 Supplemental Statement of the Case.  

However, in a May 2013 statement, the Veteran waived initial RO review of the new evidence and thus a remand for procedural development is not required.  38 C.F.R. § 20.1304(c) (2013).

A review of the Virtual VA paperless claims processing system reveals pertinent records as noted in the facts.

The appeal is being to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran asserts that his left knee impairment and left ankle weakness are related to events in his period of active service.  Additional evidentiary development is necessary in order to address the merits of these claims.

At a March 2012 VA examination, the Veteran was noted to have no left knee disability, but a subsequent March 2013 radiology report showed a diagnosis of mild degenerative joint disease (DJD) in the knees, with the right knee greater than the left.  

The Board finds that a VA examination is needed to address the likely etiology of the Veteran's current DJD of the left knee.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As for the Veteran's left ankle weakness, the March 2012 VA examination report does not clearly indicate whether the Veteran has a current left ankle disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2013).  For the reasons stated above, the March 2012 VA opinion is inadequate and must be returned for a new examination and a clarifying addendum.  38 C.F.R. § 3.159(c)(4).  

Inasmuch as the case is being remanded, any outstanding VA treatment records from VA Medical Center (VAMC) should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of all outstanding VA treatment records dated since February 2012 and associate them with the record.

2.  After the aforementioned development has been completed, the RO should refer the Veteran's claims file to a suitably qualified VA examiner for purpose of obtaining a VA examination that addresses the nature and likely etiology of the claimed left knee disorder to include DJD.  

After reviewing the record, the examiner is asked to determine whether it is at least as likely as not (a 50 percent or greater probability) that the any current left knee disability including DJD had its clinical onset during the Veteran's active service or otherwise is related to an event or incident of service.

3.  The examiner should also address whether the Veteran has a current left ankle disability and update the record to reflect any current diagnosis.  If so, determine whether is it as least as likely as not that the left ankle disability had its onset during his active service or otherwise is due to an event or incident of his period of active service.  

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions and all medical evidence of record.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



